NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

In re: FRANCISCO JAVIER                         No. 17-60043
HERNANDEZ and JACQUELINE MARIE
HERNANDEZ,                                      BAP No. 17-1041

                Debtors.
                                                MEMORANDUM*

FRANCISCO JAVIER HERNANDEZ,
AKA Francisco Hernandez; JACQUELINE
MARIE HERNANDEZ, AKA Jacqueline
Hernandez,

                Appellants,

 v.

MARTHA G. BRONITSKY, Chapter 13
Trustee,

                Appellee.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
              Brand, Kurtz, and Faris, Bankruptcy Judges, Presiding

                              Submitted March 13, 2018**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Chapter 13 debtors Francisco Javier Hernandez and Jacqueline Marie

Hernandez appeal pro se from the Bankruptcy Appellate Panel’s (“BAP”) order

dismissing their appeal for failure to prosecute. We have jurisdiction under 28

U.S.C. § 158(a). We have an independent obligation to determine our jurisdiction

over this appeal before proceeding to the merits. Golden v. California Emergency

Physicians Med. Grp., 782 F.3d 1083, 1086 (9th Cir. 2015). We dismiss this

appeal as moot.

      During the pendency of this appeal, we dismissed for lack of jurisdiction

debtors’ separate appeal challenging the bankruptcy court’s order dismissing their

bankruptcy case. Because the bankruptcy court’s dismissal order has become final,

there is no effective relief we can give to debtors in this appeal and we dismiss this

appeal as moot. See Castaic Partners II, LLC v. Daca-Castaic, LLC (In re Castaic

Partners II, LLC), 823 F.3d 966, 968-69 (9th Cir. 2016) (“The test for mootness of

an appeal is whether the appellate court can give the appellant any effective relief

in the event that it decides the matter on the merits in his favor” (citation omitted)).

      Because we dismiss the appeal as moot, we do not consider debtors’

arguments addressing the underlying merits of the appeal.

      DISMISSED.




                                           2                                     17-60043